NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ERROL P. CROSSDALE, as trustee                )
of the KCKC Financial Living Trust,           )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-4254
                                              )
MICHAEL A. CROSSDALE,                         )
                                              )
              Appellee.                       )
                                              )

Opinion filed May 18, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Lee County;
Jay B. Rosman, Judge.

Walter Bell, Jacksonville, for Appellant.

Mark A. Ebelini of Knott Ebelini Hart, Fort
Myers, for Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, CRENSHAW, and BLACK, JJ., Concur.